—Judgment, Supreme Court, Bronx County (Antonio Brandveen, J.), rendered October 4, 1989, convicting defendant of two counts of reckless endangerment in the first degree and sentencing her to concurrent five year terms of probation, unanimously affirmed.
The evidence, viewed in a light most favorable to the prosecution, shows that defendant chased after several teenage boys, accusing them of stealing property from her. She continued the chase, armed with a knife, and eventually stabbed one of the youths and an innocent bystander. Under these circumstances, her guilt was proven beyond a reasonable doubt and we find her conviction supported by the weight of the evidence. In particular, it is apparent that the risk of death created by her conduct was both substantial and unjustifiable. (People v Gatto, 168 AD2d 296, lv denied 77 NY2d 877.)
The trial court committed no error in refusing to give a missing witness charge with respect to some of the other teenage boys who were in the group which defendant attacked. Defendant failed to demonstrate that the testimony of these witnesses would be material and non-cumulative. (People v Gonzalez, 68 NY2d 424.) Concur—Carro, J. P., Rosenberger, Asch and Kassal, JJ.